Case 19-10138 Doc    7 Filed 04/25/19 Entered      04/25/19 13:24:45
            Desc    Main Document           Page     1 of 6
Case 19-10138 Doc    7 Filed 04/25/19 Entered      04/25/19 13:24:45
            Desc    Main Document           Page     2 of 6
Case 19-10138 Doc    7 Filed 04/25/19 Entered      04/25/19 13:24:45
            Desc    Main Document           Page     3 of 6
Case 19-10138 Doc    7 Filed 04/25/19 Entered      04/25/19 13:24:45
            Desc    Main Document           Page     4 of 6
Case 19-10138 Doc    7 Filed 04/25/19 Entered      04/25/19 13:24:45
            Desc    Main Document           Page     5 of 6
Case 19-10138 Doc    7 Filed 04/25/19 Entered      04/25/19 13:24:45
            Desc    Main Document           Page     6 of 6
